Jacobs, J.
(concurring). The record shows that the trial of this case was commenced at Darien, Connecticut, on September 16, 1964, and lasted for a period of nine court days. It was concluded on October 13,1964. The transcript contains some 1200 pages. After the trial was concluded and while the case was on appeal to the Appellate Division, the trial judge engaged in extrajudicial conduct in that he prepared and caused to be published in the January, 1965, issue of McCall’s (vol. 92, No. 4, *548p. 48), a nationally known magazine having a wide circulation, an article entitled “The Sins of the Parents,” in which he used this case, adopting fictitious names, as a basis upon which to launch a campaign directed at delinquent parents who allow or permit their minor children to drink intoxicating liquor. The judge wrote (p. 48): “ 'The guilt of needless loss of life is in every living room in this community, and in the conscience of every parent who knew his or her child was going to be served liquor or who served liquor to a minor on that night. There is where the guilt lies.’ ” The claim is advanced that such extrajudicial conduct constituted a deprivation of the defendant’s right to due process of law under the fourteenth amendment. I agree with the majority opinion that this departure from judicial propriety on the part of the trial judge cannot be sanctioned nor overlooked. See Allen v. Allen, 132 Kan. 468, 473; Commonwealth ex rel. Green v. Bundle, 413 Pa. 401, 405 n.4; note, 73 A.L.R. 1011. But whether there has been in fact a denial of due process is still another matter.
The defendant places great reliance upon United States v. Bufalino, 285 F.2d 408, and Estes v. Texas, 381 U.S. 532. In the Bufalino case, a prosecution for conspiracy to commit perjury, the conviction was reversed on appeal and the case remanded with direction to dismiss the prosecution upon the ground of insufficiency of evidence in the government’s case. Judge Clark, in a separate concurring opinion, sharply criticized (p. 420) the government prosecutors for “indulging in highly colored accounts while the case has been pending on appeal,” and his views on this point were shared by Chief Judge Lumbard and Judge Friendly, who (p. 420) “agree . . . that the publication by former special prosecutors of accounts and comments regarding this case and the appellants, while this appeal was pend*549ing, was improper.” And in the Estes case, the United States Supreme Court struck down Estes’ conviction for swindling because the procedure employed by the state in broadcasting and televising the proceedings during the trial involved the probability that prejudice to the accused would result. Moreover, the court held that that procedure will be deemed lacking in due process whether or not isolatable prejudice can be demonstrated. The only case which has come to our attention where a trial judge actually committed himself to the publication of a book regarding a trial over which he presided while the case was on appeal was in the Jack Euby case. It was argued by defense counsel that the book which the judge proposed to publish gave Judge Joe Brown a personal and pecuniary interest in the impending proceedings. “It is strange enough for a judge to make public announcements about a case he has tried, but to do so in book form while the case is on appeal is unprecedented.” Kaplan & Waltz, The Trial of Jack Ruby, p. 360.
There is nothing in the record before us to indicate, nor has any claim been made, that the trial judge had a personal or pecuniary interest in the impending proceedings. While the judge might well have held his social, provocative declamation against “sinning parents” for another day, it is difficult to see, in the present posture of the case, that any right of the defendant has been infringed, denied or violated as a consequence of this incident.
Prutn, J., and Kinmonth, J., concur with the views expressed herein.